DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 

   	As required by M.P.E.P. 609(c), the Applicant's submissions of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

  	Applicant’s Information Disclosure Statement has been received, entered into the record, and considered. See attached form PTO-1449.

	Claim 25 is canceled.
	Claims 1-24 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-2, 5, 17-18, 22 and 24 and is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Publication No.  20200029276 A1 and Kim hereinafter).
	  	Regarding Claims 1, 18, and 22, Kim teaches a wireless communication device including a memory, and a processing circuitry coupled to the memory, the processing circuitry to: 
  	process a wake-up radio (WUR) frame   (i.e. WUR fame)  Para [0136] transmitted by an Access Point (AP), the WUR frame comprising  a medium access 

a Frame Control field (i.e. control frame field)  Para [0099], an Address field (i.e. address field)  Para [0099], and a Type Dependent (TD) Control field  (i.e. frame type and subtype)  Para [0100], wherein the Frame Control field  (i.e. frame type)  Para [0100]  and (i.e. subtype and type)  Para [0101] comprises a Type field; determine, based on a value of the Type field  (i.e. duration value)  Para [0100], that the WUR frame  field  (i.e. frame type and subtype)  Para [0100] and (i.e.  WUR became frame)  Para [0129] WUR Discovery frame  (i.e. WLAN frame (e.g., a beacon frame, a broadcast/multicast frame, a unicast frame transmitted to another WLAN STA, or a frame transmitted to the STA) transmitted from a transmitter (e.g., an AP) over a certain period of time through a WLAN transceiver of the WUR STA. When a frame transmitted)  Para [0136]; determine an identifier (ID)   (i.e.   ID field)  Par [0099]of the AP from the WUR Discovery  (i.e. discovery)   Para  [0053] frame (i.e. WLAN frame (e.g., a beacon frame, a broadcast/multicast frame, a unicast frame transmitted to another WLAN STA, or a frame transmitted to the STA) transmitted from a transmitter (e.g., an AP) over a certain period of time through a WLAN transceiver of the WUR STA. When a frame transmitted)  Para [0136];  and in response to a determination that the WUR frame frame (i.e. WLAN frame (e.g., a 

	Regarding Claim 17, Kim teaches further including the PCR  (i.e. primary connectivity radio)  Para [0159] and Para [0160].

Allowable Subject Matter

  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:

Claims 3-4, 6-16, 19-21 and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner's statement of reasons for allowance:
  	Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:   the  prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification.  The prior art cited above fails to teach all of the Applicant’s claimed limitation.  
In particularly, the claimed invention advantageously provides a finer level of detail that  includes a wake up radio frame for transmission with an Extended Address field, and the Extended Address field, TD Control field ID,  a partial Timing Synchronization Function (TSF), a hash value of a BSSID of the AP and the Address field,  hash value of the BSSID, an Extended Address field, and the Extended Address field includes the hash value of the SSID, WUR SSID that is reserved to indicate WUR 

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.  The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.

  				  	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  J. Kim et al. (US Application 20200245238 A1), “Method for transmitting or receiving frame in wireless LAN and device therefor”, (August 17, 2018) (date not appropriate).

3.  Kim et al. (US Application 20200029276 A1), “Method for operating wake=up receiver in wireless in LAN system and apparatus therefor”, (September 25, 2017) (date appropriate).  

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571-272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen (Kevin) PAN can be reached on (571) 272-7855.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for 

For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov